Citation Nr: 0916478	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for blood in the stool.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to blood in the stool.

3.  Entitlement to service connection for residuals of status 
post ventral hernia repair, to include as secondary to blood 
in the stool.

4.  Entitlement to service connection for residuals of status 
post appendectomy and partial cecectomy, to include as 
secondary to blood in the stool.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied entitlement to 
service connection for CAD, residuals of status post ventral 
hernia repair, and residuals of status post appendectomy and 
partial cecectomy, to include as secondary to blood in the 
stool.

In the Veteran's substantive appeal, he requested local 
hearings before a Decision Review Officer (DRO) and the 
Board.  In November 2005, the Veteran withdrew his request 
for a formal hearing with a DRO in lieu of an informal 
conference, which was held on that date.  The Conference 
Report has been associated with the claims folder.  In 
November 2005, the Veteran also withdrew his request for a 
hearing before the Board.  38 C.F.R. § 20.704(e).  As such, 
there are no outstanding hearing requests of record.

The Board notes that in a May 2004 rating decision, the RO 
denied service connection for blood in the stool.  The 
Veteran was notified of the decision on May 11, 2004.  On May 
5, 2005, within the year following notice of the May 2004 
decision, the Veteran expressed disagreement with the denial 
of service connection for blood in the stool.  See VA Form 
21-4138 received on May 5, 2005.  A statement of the case 
(SOC) was not issued.  Therefore, the Board must remand the 
claim, pending the issuance of an SOC to the Veteran and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted in the Introduction, the RO denied service 
connection for blood in the stool in a May 2004 rating 
decision.  The Veteran filed a timely NOD in May 2005.  See 
38 C.F.R. § 20.302(a).  Since there has been an initial RO 
adjudication of the claim and an NOD as to the denial, the 
Veteran is entitled to an SOC, and the current lack of an SOC 
with respect to the claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

The Veteran has also filed claims of entitlement to service 
connection for CAD, residuals of status post ventral hernia 
repair, and residuals of status post appendectomy and partial 
cecectomy.  The Veteran contends that these conditions are 
secondary to the blood in his stool, which first manifested 
in service.  

As noted above, the claim of entitlement to service 
connection for blood in the stool has been remanded for 
preparation of an SOC.  Since the claims for CAD, residuals 
of status post ventral hernia repair, and residuals of status 
post appendectomy and partial cecectomy are argued on a 
secondary basis to the blood in the stool, resolution of this 
claim will impact these three.  As such, they are 
inextricably intertwined with the claim for blood in the 
stool.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together); see also Ephraim v. Brown,  5 Vet. App. 
549, 550 (1993) (inextricably intertwined claims should be 
remanded together).



In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO must provide the Veteran an 
SOC with respect to his claim of 
entitlement to service connection for 
blood in the stool.  The Veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims of 
entitlement to service connection for 
CAD, residuals of status post ventral 
hernia, and residuals of status post 
appendectomy and partial cecectomy, to 
include as secondary to blood in the 
stool, in light of all pertinent evidence 
and legal authority.  

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




